Citation Nr: 0944004	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-17 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Gail G. Renshaw, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1945 through 
February 1946.  He died in August 2004; the appellant is his 
surviving spouse.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 decision of 
the RO.  

The appellant testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in St. Louis, Missouri in 
September 2007.  A transcript of the hearing has been 
associated with the claims file.  

In February 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on August [redacted], 2004 as the immediate 
result of idiopathic pulmonary fibrosis; acute renal failure, 
pneumonia, diabetes mellitus and arteriosclerotic coronary 
artery disease were other significant conditions contributing 
to death but not resulting in the underlying cause of death.  

3.  At the time of his death, the Veteran was service-
connected for a psychiatric disorder characterized as 
schizophrenic reaction, paranoid type, evaluated as 30 
percent disabling, effective beginning on February 1, 1965.  

4.  The Veteran is not shown to have manifested complaints or 
findings of lung, renal or heart disease or of diabetes 
mellitus in service or for many years thereafter.  

5.  None of the medical conditions identified as being 
involved in producing the Veteran's demise is shown to have 
been due to any event of incident of his period of active 
service during World War II or to have caused or aggravated 
by his service-connected psychiatric disability.  

6.  The service-connected psychiatric disability is not shown 
to have caused or contributed materially in producing or 
accelerating the Veteran's demise.  


CONCLUSIONS OF LAW

1.  Neither the Veteran's pulmonary , renal or heart 
disability nor any manifested by diabetes mellitus was due to 
disease or injury that was incurred in or aggravated by 
active service; nor could any be presumed to have been 
incurred therein; nor was any proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3,310, 3.312, 3.316 (2009).  


2.  The service-connected psychiatric disability is not shown 
to have caused or contributed materially or substantially in 
producing the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.312, 3.316 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify requirements with specific regard to a 
claim for Disability and Indemnity Compensation (DIC) 
benefits further requires notice of (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

The RO sent the appellant a letter in April 2008 advising her 
of the information and evidence needed to substantiate and 
complete her claim.  The April 2008 letter was in compliance 
with Hupp except to the extent that the appellant was not 
notified of the disability for which the Veteran was service-
connected at the time of his death.  

Nonetheless, the appellant has demonstrated that she had 
actual knowledge of this element as indicated by several 
written statements in which she reiterated her contention 
that the Veteran's service-connected "nervous condition" 
contributed to his death.  Further, during the September 2007 
Board hearing, the Veteran's service representative 
specifically stated that the Veteran was service-connected 
for schizophrenia.  

Accordingly, the Board finds that the appellant had actual 
knowledge of the elements needed to satisfy her claim, as 
defined in Hupp.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

Further, the appellant's claim was readjudicated most 
recently in a September 2009 Supplemental Statement of the 
Case (SSOC).  

For these reasons, although the appellant has not identified 
or demonstrated that any potential errors are prejudicial, 
the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
all VA and non-VA medical providers that the appellant 
identified as having available records.  To the extent the 
claims file does not contain records from those medical 
providers the appellant identified as having relevant 
records, the claims file contains replies from those medical 
providers indicating the pertinent records are no longer 
available.  

Neither the appellant nor her representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  In fact, the matter was remanded in February 2008 to 
allow for further evidentiary development.  In September 
2009, the appellant indicated that there was no other 
information or evidence to submit.  

Further, the appellant was afforded a hearing before a 
Veterans Law Judge in which she presented oral argument in 
support of her claim.  

Although a medical opinion was not obtained, the record does 
not contain competent evidence indicating that the cause of 
the Veteran's death may be associated with his active service 
or a service-connected disability.  Accordingly a medical 
opinion is not necessary.  See 38 U.S.C.A. § 5103A(a).  

Finally, the Board finds that there has been substantial 
compliance with its February 2008 remand instructions.  The 
Board instructed the RO to send the appellant a notice letter 
tailored to the requirements of Hupp, to specifically include 
notice of the disabilities for which the Veteran was service-
connected at the time of his death.  

Following the Board remand, the RO sent the appellant a 
notice letter in April 2008 substantially complying with the 
Board's remand instructions.  Although the notice letter did 
not specifically list the disabilities for which the Veteran 
was service-connected at the time of his death, the 
appellant, as indicated, had actual knowledge of this 
information.  Accordingly, the Board finds no reason for 
further remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-
05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of 
death.  To be considered a principal (primary) cause of 
death, a service-connected disability must have been singly 
or jointly with some other condition the immediate or 
underlying cause of death or have been etiologically related 
to the cause of death.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributing 
cause, it must have substantially or materially contributed 
to a veteran's death; it is not sufficient to show that it 
casually shared in producing death, but rather there must be 
a causal connection.  A contributory cause of death is 
inherently one not related to the principal cause.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

As indicated, the record in the present case shows that the 
Veteran died on August [redacted], 2004.  The death certificate lists 
the immediate cause of death as idiopathic pulmonary 
fibrosis.  The death certificate also lists acute renal 
failure, pneumonia, diabetes mellitus, and arteriosclerotic 
coronary artery disease as other significant conditions 
contributing to death but not resulting in the underlying 
cause of death.  

The appellant was married to the Veteran at the time of his 
death, and at the time of his death, the Veteran had been 
granted service connection for a psychiatric disability, 
evaluated as 30 percent disabling beginning on February 1, 
1965.  

The appellant asserts that the medication the Veteran took 
throughout his life for his service-connected psychiatric 
disorder caused his cardiovascular disease that caused the 
respiratory disorder and his death.  

(By way of history, the Board notes that the RO characterized 
the Veteran's service-connected disability as "schizophrenic 
reaction, paranoid type" when the 30 percent evaluation was 
assigned in February 1965.)  

After a careful review, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  

The service treatment record (STR) shows that the Veteran was 
assigned to Casablanca, Morocco, in January 1946, when he was 
admitted for a neuropsychiatric evaluation.  The indication 
was "religious fanaticism" accompanied by peculiar and 
eccentric behavior.  

A Board of Medical Officers evaluation in January 1946 shows 
that the Veteran was referred for evaluation because of 
complaints from his fellow soldiers, who indicated that they 
were bothered by the Veteran's constant preaching.  A 
physical and neurological examination was "essentially 
normal," and a chest X-ray study was reported to have been 
negative.  

The Veteran was then transferred to the United States, where 
he underwent further psychiatric evaluation in February 1946.  
An "investigation into sanity" shows that on physical 
examination the Veteran's blood pressure was 120/70; 
neurological examination was normal and laboratory studies, 
including blood serology, were negative.  

On further psychiatric evaluation later in February 1946, the 
Veteran was diagnosed with schizophrenic reaction paranoid 
type, chronic severe, due to such symptoms as visual and 
auditory hallucinations.  Otherwise, he was noted to have had 
strabismus and astigmatism since childhood.  The Veteran was 
discharged from service in February 1946.  

Shortly after his discharge, in July 1947, the Veteran 
underwent an initial VA neuropsychiatric examination.  The 
examiner indicated that the Veteran's illness fell into the 
diagnostic classification of schizophrenia, paranoid type, of 
moderate severity and of poor prognosis sufficient to render 
him incompetent.  

The Veteran then underwent a second VA examination in January 
1957.  He complained of having almost anything "set him 
off"; he felt tense with a sense of impending doom, 
restlessness and anxiety, with difficulty sleeping, and he 
was easily fatigued.  He described himself as living a 
"nomadic" existence working at a glass works, with 
occasional brief periods of preaching.  He had to work at 
such jobs to relieve his nervousness enough to allow him to 
go out and preach again.  

On physical examination, the VA examiner noted a marked 
tremor and fidgeting; the Veteran was extremely tense and his 
emotion tone was high.  The diagnosis was that of 
schizophrenic reaction, paranoid type, chronic, in partial 
remission.  

The Veteran also underwent a chest X-ray study at the time of 
his VA examination, which revealed increased markings 
bilaterally with fibrotic involvement and calcification of 
both hilar areas without evidence of active pulmonary 
pathology.  The impression was that of increased markings, 
but no evidence of active pulmonary pathology.  

In January 1959, the Veteran underwent a third VA 
neuropsychiatric examination.  He complained of having 
nervousness and getting upset quite easily, plus restlessness 
and becoming easily fatigued.  He had been hospitalized the 
prior summer due to an episode where his heart began to beat 
quite heavily accompanied by shortness of breath; after 
testing, he was told it was just his nerves.  The Veteran 
indicated that he simply needed reassurance that his heart 
was normal.  He denied any other physical illnesses, but 
complained of getting out of breath frequently.  

On mental status examination, the VA examiner noted that the 
Veteran denied and there was no evidence of hallucinations.  
Laboratory tests revealed no albumin in the urine.  A chest 
X-ray study compared with January 1957 revealed no evidence 
of infiltration, consolidation or active parenchymatous 
pathology; the previously reported increased markings showed 
considerable improvement.  The impression was that the chest 
was within normal limits.  

In accord with earlier VA examinations, the VA examiner in 
January 1959 diagnosed psychosis, schizophrenic reaction, 
which he indicated was previously characterized as dementia 
praecox under "the old terminology," paranoid type, chronic 
in partial remission.  

The Veteran underwent a subsequent VA examination in April 
1961, which showed similar complaints of nervousness and 
anxiety, and a diagnosis of schizophrenic reaction, paranoid 
type, in partial remission.  

The Veteran was hospitalized from December 1964 to January 
1965 for complaints related to his "nerves."  He reported 
having a persistent feeling of tenseness and anxiety for two 
months, including episodes of "almost uncontrollable" bouts 
of anxiety and irritability.  He was admitted and put on 
Librium, and his symptomatology abated completely within one 
week.  His mental status at discharge revealed passive-
aggressive, dependent type of personality disorder with no 
anxiety perceptible.  The diagnosis was that of anxiety 
reaction, acute.  

The VA treatment notes from February 1965 also show that the 
Veteran was prescribed chlordiazepoxide.  

In light of the January 1965 diagnosis of anxiety reaction 
and passive-aggressive personality disorder, the Veteran was 
scheduled for a VA examination in May 1965.  The examiner, a 
chief of outpatient psychiatry, thoroughly reviewed the 
claims file and determined that the January 1965 diagnosis of 
"anxiety reaction" as a separate clinical entity was not 
correct; rather, the appropriate diagnosis was that of 
schizophrenic reaction, paranoid type, in partial remission, 
with psychoneurotic-like manifestations.  

The VA psychiatrist also concluded that there was 
insufficient symptomatology to support a diagnosis or 
impression of passive-aggressive dependent personality type 
disorder.  

Following the January 1965 VA reconciliation examination, the 
record is silent with regard to complaints relating to the 
service-connected psychiatric disability for many years.  In 
fact, the next indication of a psychiatric disorder was in a 
December 1995 private (non-VA) treatment record noting that 
the Veteran complained of having had a nervous breakdown in-
service.  Currently he was only taking Xanax (alprazolam) for 
anxiety, which he used rarely.  He was instructed to take 
Xanax only as needed.  

A February 1996 treatment note by the Veteran's private, 
treating physician, Dr. MB, also indicates that she 
discouraged Xanax use.  In February 1999, however, Dr. MB 
indicated that the Veteran's anxiety was well controlled on 
Xanax.  

Next, a November 2000 hospital discharge note indicates that 
the Veteran underwent hip surgery and was found to be 
confused.  Dr. MB was consulted and she indicated that, 
although the Veteran had confusion and a history of anxiety, 
there was no overt delirium or dementia.  She summarized that 
the Veteran had became somewhat anxious for several hours 
after choking on a piece of meat, but was given two doses of 
atenolol, which dropped his heart rate.  

A transfer summary similarly shows that the Veteran had 
confusion and tachycardia; he was found to be anemic.  

Other indications of psychiatric symptoms include a November 
2003 treatment note showing that the Veteran complained of 
increased nervousness.  Also, in a May 2004 progress note, 
Dr. MB wrote that the Veteran complained of being quite 
depressed; his wife requested medication for depression, so 
he was started on Zoloft.  

Finally, in October 2006, Dr. MB wrote a letter summarizing 
that the Veteran had a history of anxiety disorder for which 
she had treated him.  

In short, there is no indication in the treatment records 
directly indicating that the service-connected psychiatric 
disability caused or contributed substantially or materially 
in producing the Veteran's death.  

To the extent the Veteran complained of shortness of breath 
and a fast heartbeat during a psychiatric examination in 
January 1959, he also reported that he was reassured that his 
heart was normal.  

Although the chest X-ray study in January 1957 revealed 
fibrotic involvement, there was no indication that these 
findings were related to the Veteran's service or his 
service-connected psychiatric disability.  

The remaining medical evidence is likewise silent as to any 
indication that the service-connected psychiatric disorder 
played a causative or contributory role in producing or 
accelerating the Veteran's demise.  None of identified 
organic disease is shown to be causally linked to any event 
or incident of the Veteran's period of active service during 
World War II.  

The record contains substantial evidence showing that the 
Veteran underwent service treatment for various conditions 
including kidney, lung and heart disorders at a time remote 
from service.  This includes a history of prostate cancer and 
a partial nephrectomy, plus diagnoses of coronary artery 
disease (CAD), congestive heart failure (CHF), severe 
fibrotic lung disease (pulmonary fibrosis) with some 
underlying emphysema, chronic renal failure, diabetes 
mellitus and hypertension.  

Although treatment records serve to document the progression 
of these conditions over time, they do not show a basis for 
linking the development of any to the Veteran's period of 
active service or his service-connected psychiatric 
disability.  

Finally, an autopsy was performed after the Veteran's death.  
The autopsy report first states the final anatomic diagnosis 
as idiopathic pulmonary fibrosis, usual interstitial 
pneumonia, bilateral and panlobar, moderate to severe, 
superimposed acute bronchopneumonia, bilateral, few left 
pleural adhesions, mild; calcified and ossified old 
granulomas, mediastinal lymph nodes; tracheotomy tube; and 
gastrostomy tube present.  

The autopsy report then provides that the clinicopathologic 
correlation consisted of longstanding pulmonary fibrosis 
confirmed to be moderate to severe at autopsy, with 
superimposed severe bronchopneumonia; the acute pneumonia was 
compatible with the immediate cause of death, but was 
superimposed on an already severely abnormal lung parenchyma.  

The lung fibrosis was compatible with usual interstitial 
pneumonia/idiopathic pulmonary fibrosis, but other etiologic 
possibility included collagen vascular disease, drug-induced 
pneumonitis, radiation pneumonitis, familial fibrosis, 
pneumoconioses included asbestosis, and the fibrotic phases 
of other interstitial disease, including Langerhans cell 
histiocytosis, hypersensitivity pneumonitis and diffuse 
alveolar damage.  

In the absence of any specific historical or morphologic 
evidence for these alternative possibilities, idiopathic 
usual interstitial pneumonia appeared to be the most 
appropriate diagnosis for the severe pulmonary fibrosis.  An 
examination of the lung tissue revealed no asbestosis bodies; 
asbestos body digestion analysis revealed a normal range for 
asbestos bodies in the lung tissue; the very numerous 
asbestos bodies normally associated with the degree of 
pulmonary fibrosis present were not evident on quantitation.  
There were no pleural fibrosis plaques.  

With regard to the clinical summary, the autopsy report 
details that the Veteran was admitted in August 2004 for 
worsening pulmonary function while on chronic mechanical 
ventilation at a ventilator facility.  Previously, he had 
been admitted in July 2004.  He underwent extensive workup 
for infection as the cause of his acute and chronic 
respiratory failure at that time, but no evidence of 
infection was found.  It was felt he had fibrotic 
interstitial lung disease.  

The Veteran's history otherwise was noted to have included a 
left nephrectomy in 1956 for an unknown reason, and a history 
of hip fracture, possible asbestosis, coronary artery disease 
post angioplasty, chronic renal failure, hypertension, atrial 
fibrillation, history of prostate cancer post orchiectomy, 
and non-insulin dependent diabetes mellitus, and dysphagia.  

The last chest computed tomography (CT) scan from February 
2004 showed peripheral pulmonary fibrosis and honeycombing 
with diminution of lung volumes characteristic of idiopathic 
pulmonary fibrosis, as well as evidence of some nodularity.  

There was noted to have been a history of tobacco use and 
possible asbestos exposure working for a tire company.  
Tracheostomy was performed along with G-tube placement.  He 
could not be weaned from the ventilator during that 
hospitalization and was discharge to another hospital, but 
continued to be ventilator dependent.  After developing some 
hemoptysis, he was transferred to the terminal hospital.  

During his final hospitalization, the Veteran received fluid 
and was given medication to control his blood pressure; he 
was found to be severely azotemic.  A chest tube was placed 
for a left-sided pneumothorax, and he received two units of 
packed red cells for anemia.  He was also given antibiotics 
for pneumonia.  He was discontinued on the blood pressure 
medication due to the severity of the disease, but other 
measures were continued until his death.  

The autopsy report then detailed the findings of a heart and 
lung examination and biopsy, which revealed no evidence of 
asbestos.  

As shown, the autopsy report provides no indication the 
Veteran's identified heart or lung pathology was caused or 
worsened by his service-connected psychiatric disorder; nor 
has any of his medication been implicated by competent 
evidence in causing his demise.  

In fact, the only evidence currently of record supporting the 
appellant's claim is the lay evidence of record.  

During her Board hearing, the appellant asserted her sincere 
contention that the Veteran's service-connected psychiatric 
disability contributed to the onset of his heart and 
respiratory disorders.  She also reported being told that the 
autopsy had revealed a powdery substance in the Veteran's 
lungs, which the examiner could not identify.  The appellant 
felt that the powder could have contributed to the Veteran's 
death.  

The appellant also testified that she had been married to the 
Veteran for 52 years, and that he was on anxiety medication 
during their entire marriage.  He was hospitalized in 1966, 
but worked afterwards until his retirement in 1992 and had no 
further hospitalizations due to his service-connected 
psychiatric disability.  

The appellant's sister also testified during the Board 
hearing.  She reported knowing the Veteran nearly her entire 
life and working with him at the same place for a time.  She 
described him as being nervous and high strung; sometimes 
talking to himself.  At work, people would do things to the 
Veteran to get a reaction from him, such as throwing pans on 
the floor to make him jump.  

The appellant's sister also testified that, when with the 
Veteran at the hospital at the time of his death, she 
observed that he had tremors for which he was given 
medication.  

The Veteran's son also testified at the recent hearing.  He 
indicated that the Veteran took anxiety medication for his 
whole life, because he could not control himself without it.  
Further, the son explained that the Veteran was nervous with 
shakes and tremors before his hospitalization in 1966.  

The Veteran's son also submitted a similar written statement 
asserting that the service-connected psychiatric disorder 
affected him during his whole life and contributed to his 
subsequent heart and other disabilities.  

Further, the appellant's sister submitted written statements 
detailing the Veteran's symptoms during his lifetime, 
including having tremors and acting abusively towards his 
family at times.  

Finally, the lay evidence of record also includes numerous 
written statements consisting of letters from the Veteran's 
friends, acquaintances and a brother-in-law.  These 
statements reinforce the other lay statements indicating that 
the Veteran was a very nervous person and continued on 
medication throughout his life.  

On review, the Board finds that this lay evidence is 
competent evidence demonstrating the Veteran's symptomatology 
during his lifetime.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The lay evidence, however, is not competent evidence 
demonstrating that the service-connected psychiatric 
disability was a contributory cause of death.  First, the 
etiological relationship between a psychiatric disorder, 
anxiety medication and lung and cardiovascular disorders is 
not the type of medical question for which lay evidence is 
competent.  

Further, the lay evidence is not supported by a 
contemporaneous medical opinion relating the service-
connected psychiatric disorder or the claimed use of anxiety 
medication to the causes of his death.  In fact, the 
appellant wrote in an October 2009 statement that she was 
unable to obtain a statement from a medical professional 
supporting her claim.  Finally, the record contains no 
contemporaneous descriptions of the Veteran's psychiatric 
symptoms that would support a medical professional's 
diagnosis or etiology opinion.  

For these reasons, the lay evidence of record is not 
competent or probative evidence of a diagnosis or to 
establish etiology.  See Davidson v. Shinseki, No. 2009-7075 
(September 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).

In conclusion, the Board finds after careful review of the 
entire record that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Therefore, the claim must be 
denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


